Order filed February 11, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-01005-CV
                                  ____________

                    IN RE CITY OF GALVESTON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              122nd District Court
                            Galveston County, Texas
                       Trial Court Cause No. 12-CV-0348

                                     ORDER

      On December 19, 2014, relator City of Galveston filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
John Ellisor, presiding judge of the 122nd District Court of Galveston County, to
vacate an order requiring relator to produce an audio recording to real party in
interest Indian Beach Property Owners’ Association, Inc.

       The order challenged by relator is in the form of a memorandum addressed
to the attorneys for the parties. The copy of the order included in the mandamus
record is sworn to be a true and correct copy, and therefore relator has complied
with the applicable procedural rules. See Tex. R. App. P. 52.3(k)(1)(A), 52.7(a)(1).
However, the copy included in the mandamus record does not bear a file-stamp
from the district clerk or otherwise indicate on its face that it was filed with the
district clerk.

       Therefore, we ORDER relator to file with this court on or before February
18, 2015 a file-stamped copy of the order challenged in this original proceeding or
other sufficient proof that said order has been filed with the district clerk. Any such
documentation provided should be certified or sworn copies. See id. If the order
challenged by relator has not been filed with the district clerk, then relator is
ordered to so advise this court by letter on or before the above-stated deadline.



                                   PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.




                                          2